Citation Nr: 1014946	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-17 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether it was appropriate to reduce the rating for the 
Veteran's low back disability from 40 to 10 percent.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 2000 to 
August 2001 and from January 2003 to January 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  An August 2004 RO decision granted the Veteran's claim 
for service connection for a low back disability and assigned 
a 40 percent rating for it retroactively effective from 
January 25, 2004.

2.  In a decision since issued in April 2007, the RO proposed 
to reduce this rating to 10 percent, and after giving the 
Veteran an opportunity to contest this proposed reduction and 
be heard on the matter, including at a hearing, the RO issued 
the August 2007 decision at issue officially implementing 
this reduction in rating prospectively effective as of 
November 1, 2007.

3.  The Veteran appealed that April 2007 RO decision, and in 
yet another decision even more recently issued, in February 
2009, the RO reinstated the prior 40 percent rating 
retroactively effective to January 25, 2004.

4.  Inasmuch as the Veteran was only requesting restoration 
of the prior 40 percent rating, since granted, not a rating 
higher than 40 percent, there is no remaining dispute or 
controversy in this appeal.




CONCLUSION OF LAW

There is no remaining allegation of an error of fact or law 
concerning the rating for the low back disability.  38 
U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary of VA shall decide all questions of law and 
fact necessary to a decision under a law affecting the 
provision of VA benefits to Veterans or their dependents or 
survivors.  38 U.S.C.A. § 511(a).  The Board may dismiss any 
appeal that fails to allege error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105.

Here, although the rating for the Veteran's low back 
disability was reduced from 40 to 10 percent, the prior 40 
percent rating since has been reinstated in February 2009 
during the pendency of this appeal contesting that reduction, 
and the restoration of this prior 40 percent rating was made 
retroactive to January 25, 2004, the initial effective date.

Thus, since this appeal exclusively concerns that reduction, 
and does not involve a claim for a rating even higher than 40 
percent, this appeal has become moot because the requested 
benefit has been reinstated, so there is no remaining case or 
controversy.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101.  The appeal therefore must be dismissed.

Consequently, the Board also need not discuss whether there 
was compliance with the Veterans Claims Assistance Act (VCAA) 
in terms of notifying and assisting the Veteran with this 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  See also Shinseki v. Sanders, 129 S. 
Ct. 1626 (2009) (indicating that, as the pleading party, it 
is the Veteran's burden, not VA's, to show there is a 
VCAA notice error and that it is prejudicial, meaning outcome 
determinative).


ORDER

The appeal is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


